﻿Let me begin by
congratulating you, Sir, on your election as President.
All speakers in this debate have reflected on the
year that has passed since 11 September 2001. It has
been a very dramatic year, and it is time for the
international community to draw some conclusions
from it. One thing is clear: the United Nations
responded quickly and resolutely to the terrorist acts
against the United States. The United Nations acted
with speed and determination to counter that threat to
global security.
For me, that is yet further proof that the United
Nations is, indeed, indispensable. We all know what
the terrorists want: to hurt open societies, to replace
cooperation with confrontation and to bring down
democracy. But we can never let the terrorists prevail
in their ambition. Nor can we tolerate the suppression
of political opposition or the persecution of religious or
ethnic minorities under the guise of combating
terrorism. In fact, it is by ensuring global respect for
international law, human rights and social justice that
we take away much of the fertile ground of terrorism.
8

The struggle against terrorism proves once again
that multilateral action and a global response are the
only sustainable means to meet common challenges.
Fighting terrorism and building peace require
global cooperation. The Secretary-General said last
week that when States decide to use force to deal with
broader threats to international peace and security, there is
no substitute for the unique legitimacy provided by the
United Nations. That is true also in the case of Iraq. The
defiance of Iraq in the face of the Security Council must
come to an end. At the heart of the issue lies the question
of weapons of mass destruction. They are weapons that
can bring suffering and death to millions of people,
including those far away from Iraq.
We want to be sure that Iraq fulfils its obligation
to halt all programmes for developing such weapons.
We also want to make sure that any weapons of mass
destruction that may already have been developed are
now destroyed. That is the task of the United Nations
weapons inspectors. I welcome the announcement that
Iraq is willing to let the inspectors return, without
conditions. This time Iraq has to cooperate fully with
the United Nations. That will also be the right way to
go to achieve the suspension of the sanctions.
If that does not happen, however, and if Iraq's
defiance continues, as the Secretary-General said, the
Security Council must face its responsibilities. That
could be a very delicate decision for the Council; it
would need to weigh the risks of various options. But
the credibility of the United Nations requires that Iraq
be made to fulfil its obligations.
Sustainable development requires global
cooperation. Throughout the world, poverty and
oppression can be exploited by extremists and can give
rise to conflict and war. Global cooperation is needed
to prevent that from happening. International security
and regional stability require the building of
democracy, respect for human rights, poverty
eradication and sustainable development.
Globalization makes it clear that social
responsibility is required not only of Governments, but
also of companies and individuals — in short, of all of us.
Ecological sustainability is the basis for human
survival. Development and the environment are
interlinked. In Johannesburg, our nations made a
commitment to translate into reality the Rio vision —
the mutually supportive integration of environmental
and development goals.
The launch of the Doha development agenda
opens the way for an equitable and responsive global
trading system. New global partnerships have changed
the way we look at patterns of production, consumption
and sustainable development, but the goals we have set
must be achieved. At Monterrey our common
responsibility was confirmed. Strong and efficient
institutions are needed at the local, regional and
international levels to carry out these commitments. We
need coherence and consistency. We need ownership.
One of the most serious new threats to security is
HIV/AIDS. Efforts to achieve sustainable development
will be in vain if we fail in our fight against HIV/AIDS
and other diseases that still hold entire populations to
ransom. When the fundamental structures of societies are
crumbling due to the devastating effects of epidemics, we
must recognize that as a threat to global security.
The Millennium Declaration is our reference
guide. Sweden fully supports the Secretary-General's
initiative to launch a strategy for the successful
attainment of the Millennium Development Goals.
Reaching those goals would in itself be the best way to
prevent violent conflict. Behind the immediate
symptoms of conflict, we often find deep-rooted
structural causes.
Even now, however, much more can be achieved
if diplomatic, economic and military means are used in
a coordinated way. Regional organizations, in
cooperation with the United Nations, have an important
role to play, and the implementation of the Secretary-
General's report (A/55/985) on the prevention of armed
conflict is crucial in this respect.
Ending the Israeli-Palestinian conflict requires
global cooperation. There is an urgent need to put an
end to the occupation and to the spiral of terrorist acts,
violence and confrontation that have caused so much
suffering and bloodshed in the Middle East.
I deeply regret the two recent terrorist attacks in
Israel. I strongly urge both parties not to let the peace
process be held hostage by extremists.
The future of the region depends on a peaceful,
sustainable and just solution being reached, based on
international law and the relevant United Nations
resolutions. One way to achieve this is presented in the
road map recently adopted by the European Union,
9

building on the proposal from the Arab League meeting
in Beirut. The road map includes the holding of
elections in the Palestinian territories in January 2003,
aiming at the establishment of a peaceful and
democratic Palestinian State in 2005. The rights of
Israel and Palestine to security and statehood cannot be
secured by military means. They can be secured only
by negotiation.
Safeguarding human rights requires global
cooperation. Addressing this issue, I wish to begin by
paying tribute to Mrs. Mary Robinson, the outgoing
United Nations High Commissioner for Human Rights.
Through her strong commitment, she has had an
impact. She has made a difference, and we are grateful
to her. I warmly welcome her successor, Mr. Sergio
Vieira de Mello, and assure him of our continued
cooperation and support.
All human beings are born free and equal in
dignity and in rights. Still, vast numbers of women,
men and children all over the world are deprived of
their declared, inherent and universal human rights.
Harassment, torture and killings take place daily,
including through abhorrent practices such as genital
mutilation and stoning. Sometimes the reason for a
person's being abused is his or her gender, religion,
beliefs, sexual orientation, or the fact that he or she is
disabled. We have a duty to act against discrimination.
The principles of non-discrimination and diversity are
fundamental to a humane and decent society. The
sovereignty of States must never be used as a shield
behind which violations of human rights take place.
The General Assembly has taken the first step to
establish an international convention to promote and
protect the rights and dignity of persons with
disabilities. This is a very welcome development.
The Secretary-General's report (A/57/169) on
how to eliminate violence against women and girls
committed in the name of honour is another significant
contribution. Legal, protective and other preventive
measures for women and girls at risk should be
addressed in a concerted manner.
Human rights are often spoken about, but we also
need to put power behind the words. The creation of the
International Criminal Court is a remarkable achievement
in the progressive development of international law. Its
fundamental purpose is to eliminate impunity for crimes
against humanity, genocide and war crimes. We all need
to carefully safeguard the integrity of the Rome Statute so
that its object and purpose will not be undermined. The
rights of every individual must be respected, and every
individual, irrespective of nationality or position in
society, must be held responsible for his or her actions.
Disarmament of weapons of mass destruction
requires global cooperation. International, as well as
national, security depends on strong multilateral
frameworks. Our task is to implement and reinforce the
important international conventions banning or
regulating weapons of mass destruction. A verification
regime is necessary to strengthen the Biological and
Toxin Weapons Convention. Failure to reach concrete
progress at the Review Conference in November will
have serious consequences.
The Chemical Weapons Convention provides for
the destruction of a whole category of weapons of mass
destruction. That is true disarmament, and it should be
implemented in a full and timely manner. The
Convention will be reviewed in April of next year, for
the first time in its young history.
Implementing the agreements made at the Non-
Proliferation Treaty (NPT) review conferences is of
fundamental importance. That is particularly true for
the unequivocal undertaking by the nuclear-weapon
States to accomplish the total elimination of their nuclear
arsenals, and 12 other steps towards accomplishing that
goal. As part of the New Agenda Coalition, Sweden will
continue to contribute to this process.
The disarmament process should also encompass
non-strategic nuclear weapons, as confirmed at the last
NPT Review Conference. It is vital that the
Comprehensive Nuclear-Test-Ban Treaty enter into
force. I call upon all States to adhere to that Treaty.
The Conference on Disarmament must start
substantive work when it resumes its session early next
year. It is unacceptable that a few countries continue to
block progress. Sweden, Algeria, Belgium, Chile and
Colombia recently presented a proposal for a
programme of work that takes into consideration the
interests of all parties. I urge China and the United
States to actively work for a solution.
The challenges ahead of us are neither fewer than
last year nor smaller in magnitude. To face them, we need
a modern and more efficient United Nations. A modern
United Nations requires a Security Council that reflects
the realities of today's international relations. We need to
intensify efforts to achieve comprehensive reform of the
10

Security Council. That issue has been discussed for many
years, with little success. In the end, it is a question of
the credibility and legitimacy of the Organization.
Sweden favours enlargement of the Security
Council to make room for increased representation of
Member States, not least developing States. We would
like to see such a reform have the broadest possible
support. If this entailed, as a first step, an enlargement
limited to non-permanent members, while not
excluding new permanent members at a later stage,
Sweden would support such a solution. An immediate
increase would better reflect the realities of today's
international community and the growing number of
Member States.
Let me finish by greeting Switzerland, one of the
host countries of the United Nations and warmly
welcoming it as a full Member of the United Nations.
Shortly, the Democratic Republic of Timor-Leste, a
country where this Organization has been deeply and
positively involved, will also become a new member of
the United Nations family. I see significance in this. I
see proof that joint and integrated efforts by the
international community can produce remarkable
results. It fills me with hope that the United Nations
has, in fact, entered this millennium with vigour and
determination.
I am convinced that the United Nations is on the
right track. Through joint efforts by all of us, the
United Nations will continue to be a beacon of hope for
humanity in the twenty-first century.





